DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a writing data generation method comprising calculating a curve, calculating a line and generating the writing data by expressing the positions of points.  This constitutes an abstract idea in the form of a mathematical calculation (MPEP 2106.04(a)(2) I C [R-10.2019]). This judicial exception is not integrated into a practical application because it is not applied in a particular machine or manufacture that is integral to the claim (the recitation of the multi charged particle beam writing apparatus in the preamble of claims 1 and 8 is considered nominal and not integral to the claim), and there is not any claimed use of the results of the calculation such as a step of writing the pattern onto a substrate. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the calculation.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Claims 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a writing data generation method having a curve calculating method comprising calculating a curve representing a curve portion of a figure in design data, the curve being defined by a plurality of control points and having a predetermined traveling direction, and calculating a line representing the figure and paired with the curve, the line being defined by a plurality of control points and having a predetermined traveling direction, and generating writing data by expressing a position of a second control point of the curve as a displacement from a first control point of the curve in the traveling direction of the curve and a displacement in a direction orthogonal to the curve.
In the prior art, Yasui (US 9,558,315 B2), Arai (US 5,689,627 A) and Kikuchi (US 5,581,673 A) teach generating writing data using polygons, but do not teach representing a figure by generating a curve and a line having control points. Plontke (US 20010040221 A1) teaches a method of electron beam lithography including forming a curved line by moving a stage relative to an electron beam in individual steps, but does not teach generating a curve that represents a portion of a figure and representing the information of the curve as a series of control points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.